Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status:
Claims 53-66 are new.
Claims 1-66 are pending.
Claims 1-25 and 35-52 are withdrawn.
Claims 26-34 and 53-66 are under examination. Applicant’s amendment has necessitated modification of an existing rejection. Accordingly, this Action is FINAL.

Priority
This application, filed 6/17/2020, is a CIP of 16704699, filed 12/5/2019. After review of the claimed subject matter, it appears that the amended claimed subject matter is supported by the disclosure of 16704699 and accordingly given at least the filing date of 12/5/2019 as the effective filing date. 

Withdrawn rejections:
Applicant's amendments and arguments filed 11/4/22 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. Claims 26-32 were rejected under 35 U.S.C. 103(a) as being unpatentable over Wright et al. (WO2018002636; reference #3 on IDS filed 5/31/22) and Laprairie et al. (British Journal of Pharmacology 2015;172:4790-4805) and Niesink et al. (Frontiers in Psychiatry 2013;4: 8 pages) and Crippa et al. (Harm Reduction Journal 2012;9(7): 6 pages) and Guy et al. (US 20160166515) and Opiant ([online] retrieved on 7/27/22 from:  Opiant Pharmaceuticals to Develop Sanofi's Acute Cannabinoid Overdose Candidate Drinabant (genengnews.com); December 27, 2018:2 pages; reference #10 on IDS filed 5/31/22) and Whiteman, H. (Marijuana and ‘spice’ could trigger seizures, study says; [online] retrieved on 7/27/22 from: https://www.medicalnewstoday.com/articles/319528; September 25, 2017: 9 pages) and Saba (Can I overdose on marijuana? [online] retrieved on 7/27/22 from: https://www.macleans.ca/news/canada/can-i-overdose-on-marijuana/; October 14, 2018: 3 pages) as evidenced by Oxford LEXICO “rescue drug” [online] retrieved on 7/27/22 from: https://www.lexico.com/en/definition/rescue_drug; 1 page) and claim(s) 33 and 34 were rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. (WO2018002636; reference #3 on IDS filed 5/31/22) and Laprairie et al. (British Journal of Pharmacology 2015;172:4790-4805) and Niesink et al. (Frontiers in Psychiatry 2013;4: 8 pages) and Crippa et al. (Harm Reduction Journal 2012;9(7): 6 pages) and Guy et al. (US 20160166515) and Opiant ([online] retrieved on 7/27/22 from:  Opiant Pharmaceuticals to Develop Sanofi's Acute Cannabinoid Overdose Candidate Drinabant (genengnews.com); December 27, 2018:2 pages; reference #10 on IDS filed 5/31/22) and Whiteman, H. (Marijuana and ‘spice’ could trigger seizures, study says; [online] retrieved on 7/27/22 from: https://www.medicalnewstoday.com/articles/319528; September 25, 2017: 9 pages) and Saba (Can I overdose on marijuana? [online] retrieved on 7/27/22 from: https://www.macleans.ca/news/canada/can-i-overdose-on-marijuana/; October 14, 2018: 3 pages) as evidenced by Oxford LEXICO “rescue drug” [online] retrieved on 7/27/22 from: https://www.lexico.com/en/definition/rescue_drug; 1 page) as applied to claims 26-32 above, and further in view of Ansel et al. (Pharmaceutical Dosage Forms and Drug Delivery Systems 7th Edition, 1999; pages 48-53).  Applicant’s Declaration under 37 CFR 1.130, amendments and arguments are persuasive.  Examiner’s comment: It is noted that Zurrman et al. (reference #8 on the IDS filed 5/31/22) employ AVE1625 (drinabant) to inhibit THC-induced effects (title; abstract) but do so with a soft capsule oral dosage form (page 365, left column; Table 1), which is not a parenteral dosage form. Black et al. (reference #13 on the IDS filed 5/31/22) teaches parenteral formulations of emulsified AVE1625 in distilled water with a Tween surfactant and suspensions in labrasol/labrafil (Drugs page 154) but the subject was a model for schizophrenia and not in cannabinoid overdose. The Examiner does not find any motivation in the art of record to modify Zurrman et al. to switch from the oral soft capsule dosage form to the parenteral dosage form of Black et al. Accordingly, it would then appear to be only through hindsight using the instant inventor’s disclosure as a blueprint that the ordinary artisan would modify the art of record to derive the instantly claimed subject matter. 
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 26-34 and 53-66 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of copending Application No. 16704699. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending also teaches a method of reversing one or more symptoms of cannabinoid overdose by parenterally administering drinabant or a salt or a polymorph thereof (claims 2, 28 and 29) where the composition comprises drinabant (claim 1) and a non-ionic solubilizer and/or emulsifying agent (claim 21) and the symptoms are the same as instantly claimed (claims 22-25). Furthermore, the copending discloses IV injection (claim 8) or IV infusion (claim 10) in a volume of between about 1-20 mL (claim 9) in an intravenous dose of about 30-60 mg (claim 7) in a liquid volume between about 125-500 mL (claim 11) at a rate of about 0.5 mL/min to about 2 mL/min (claim 13). The copending also discloses IM or SC administration (claim 14) with between about 5-60 mg per IM or SC dose (claim 15) or between about 5 and 30 mg per IM or SC dose (claim 16).
The copending does not expressly teach that it is an aqueous formulation. However, the copending is directed to injectable formulations with a liquid volume (claims 9, 11 and 17-20), which implies a diluent such as water to the ordinary artisan in the medical arts. Accordingly, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments:
Applicant requests that the rejection be held in abeyance until all other rejections have been overcome and will consider filing a terminal disclaimer. The rejection is maintained until a terminal disclaimer is filed. The Examiner suggests that in anticipation of an approved terminal disclaimer that Applicant cancel the withdrawn claims in order to allow the examined claims pending a search update at that time.

Conclusion

No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERNST V ARNOLD/Primary Examiner, Art Unit 1613